Citation Nr: 0512738	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular and/or 
extraschedular rating for cervical strain with degenerative 
joint disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than February 
21, 1991, for a 20 percent evaluation for cervical strain 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, for additional 
development.  Subsequent to the completion of the requested 
actions, the case was returned to the Board for further 
review.  

This matter is again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further actions are required on his part.  


REMAND

It is contended by and on behalf of the veteran that the 
physician who conducted a VA medical examination in November 
2004 failed to respond fully to each of the Board's 
directives, as set forth in its February 2004 remand.  The 
undersigned concurs, noting in particular that the examiner 
failed to address fully parts of subparagraphs 3 (b), (c), 
(d), and (f) of the remand.  Remand is required in order to 
fulfill the Board's earlier development request.  See Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  

Review of the record likewise indicates that the RO/AMC was 
directed by the February 2004 remand to contact the veteran 
in an effort to afford him the opportunity to list the names 
and addresses of those institutions or medical providers 
where or from whom treatment had been received for the 
disability in question during the one-year period prior to 
February 21, 2001.  Such contact was attempted by the AMC 
through its March 2004 letter to the veteran at his address 
of record, wherein he was asked to set forth the pertinent 
information and authorize the release of his treatment 
records to VA.  The record does not indicate that the veteran 
responded to the March 2004 letter; however, in response to a 
supplemental statement of the case (SSOC) prepared in January 
2005 by the AMC Resource Unit in Bay Pines, Florida, the 
veteran in February 2005 specifically indicated that he in 
fact did respond to the March 2004 request and submitted 
authorizations for release of that information.  In light of 
this statement, further clarification from the veteran is 
necessary, and a search for his reported response is needed.  
If warranted, additional actions may be in order for the 
retrieval of the records of medical treatment in question.  

Lastly, despite the Board's specific request that the 
veteran's claim for increase be readjudicated on the basis of 
certain precedent opinions of the VA's General Counsel and 
extraschedular criteria, no attempt to do so is reflected by 
the SSOC of January 2005.  Further actions to ensure 
compliance with the Board's earlier directives in that regard 
are necessary.  Stegall.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The veteran must be contacted and 
asked to offer clarifying details as to 
any response to the AMC's March 2004 
letter to him at his address of record, 
to include the date of such response, 
its substance, and to what address such 
response was mailed.  The veteran should 
provide a copy of his entire response, 
if available.  If the veteran indicates 
that he timely responded to the AMC's 
March 2004 letter, a search of the AMC 
in Washington, DC, and its Resource 
Center in Bay Pines, Florida, must 
follow, as well as further actions as 
necessary to obtain any records of 
medical treatment which were referenced 
therein.  Once obtained, such records 
must be made a part of the claims 
folder.  

2.  Thereafter, the November 2004 VA 
medical examination report prepared by 
Rachel Rhode, MD, of VA Medical Center, 
University Drive, in Pittsburgh, 
Pennsylvania, must be returned to her for 
the preparation of an addendum.  The 
entirety of the claims folder is to be 
furnished to Dr. Rhode or her designee.  
An additional examination is authorized 
if necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Rhode or her designee must address the 
following in detail in an addendum, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Do the veteran's age, body 
habitus, a neurologic disease, 
or other factors unrelated to 
the service-connected disease 
or injury of the cervical 
spine, in any way render 
previously provided range of 
motion values "normal" for 
this particular claimant, even 
though they do not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a (2004)?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  
(b)  Does the veteran have 
intervertebral disc disease 
(IDD) of the cervical spine?  
If so, which of the following 
best describes the disorder: 
Pronounced IDD with persistent 
symptoms compatible with 
neuropathy, in addition to 
characteristic pain and 
demonstrable muscle spasm, 
absent reflexes, or other 
neurological finings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; OR, severe 
IDD involving recurring attacks 
and little intermittent relief; 
OR moderate IDD with recurring 
attacks?

(c)  If the veteran has 
cervical IDD, during the prior 
twelve months, has he 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving the 
cervical spine disorder having 
a total duration of at least 
six weeks?  Or, at least four 
weeks but less than twelve 
weeks?  Or, at least two weeks 
but less than four weeks?  

(e)  Is it at least as likely 
as not (i.e., is there a 50/50 
chance) that the veteran's 
service-connected cervical 
strain with degenerative joint 
disease has resulted in a 
marked interference with his 
employment with the United 
States Postal Service?

Use by Dr. Rhode or her 
designee of the "at least as 
likely as not" language is 
required in the response 
provided.

3.  Lastly, the issues of the veteran's 
entitlement to a schedular and/or 
extraschedular rating in excess of 20 
percent for cervical strain with 
degenerative joint disease, and 
entitlement to an effective date earlier 
than February 21, 2001, for a 20 percent 
rating for cervical strain with 
degenerative joint disease, must be 
readjudicated, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA; 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Further, in terms of the veteran's 
entitlement to a schedular increase, the 
RO must consider, as applicable, the 
rating criteria pertaining to IDD in 
effect prior to and after September 23, 
2002, and the rating criteria in effect 
for the spine prior to and after 
September 26, 2003.  Consideration must 
also be afforded VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998), if deemed 
applicable.  If these General Counsel 
opinions are found to be inapplicable, 
the RO must state why.

In the event that the RO finds that the 
extraschedular criteria for a rating in 
excess of 20 percent for cervical strain 
have been met, then the matter must be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose 


of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs


